Citation Nr: 1620575	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION


The Veteran had active service from December 1979 and August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for traumatic brain injury has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  A VA examination was conducted in January 2010.  The examiner provided an opinion addressing the etiology of the Veteran's acquired psychiatric disorder; however, the examiner provided a conclusion without a supporting rationale.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Additionally, during his hearing before the Board, the Veteran indicated that he had been treated by private providers and at VA facilities, including facilities in Decatur and Baltimore.  See Transcript at 4 and 6.  It appears that only two pages of records from VA medical centers have been associated with the claims file.  On remand, attempts must be made to obtain any outstanding VA treatment records and associate the records with the claims file.  

Regarding private treatment records, the Veteran indicated that he had been treated at JHU.  See Transcript at 5.  On remand, the Veteran must be provided appropriate authorization and release forms for VA to attempt to obtain any outstanding private treatment records identified, to include records from JHU.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file outstanding VA treatment records, if any.  Attempts must be made to obtain records from Baltimore and Decatur VA medical facilities.  All attempts to obtain these records must be documented in the claims file.  If records from these facilities are unavailable, notify the Veteran and inform him that he can obtain and submit the records on his behalf.

2. Send the Veteran the appropriate authorization and release forms for VA to attempt to obtain private treatment records from JHU and any other identified private provider.  All attempts to obtain records from private facilities must be documented in the claims file.  If records from these facilities are unavailable, notify the Veteran and inform him that he can obtain and submit the records on his behalf.

3. After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability.  Provide the examiner access to the electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the electronic claims file in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

For any identified acquired psychiatric disorder, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






